Citation Nr: 0606124	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-31 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine King-Walker




INTRODUCTION

The veteran had active duty service from February 1960 to 
August 1960 and from October 1961 to January 1962.

This claim comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.  The veteran filed a notice 
of disagreement in March 2003, the RO issued a statement of 
the case in August 2003, and he perfected the appeal in 
October 2003.  

FINDINGS OF FACT

1.  By a December 1993 rating decision, the RO denied service 
connection for a back condition, and the veteran did not 
appeal this rating decision.

2.  The veteran submitted a claim to reopen in September 
2001.

3.  Evidence submitted since the December 1993 final RO 
rating decision is either cumulative, redundant, or fails to 
raise a reasonable possibility of substantiating the claim 
for service connection for a back condition.

CONCLUSIONS OF LAW

1. A December 1993 RO rating decision, which denied service 
connection for a back condition, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 
20.302, 20.1103 (2005).

2.  New and material evidence has not been presented 
concerning the claim for service connection for a back 
condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain duties to notify and assist claimants.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In a March 2002 letter, VA advised the veteran of the first, 
second and third elements required by Pelegrini II.  This 
letter also informed him that additional information or 
evidence was needed to support his claim and asked him to 
send the information or evidence to the RO.  In addition, an 
August 2003 statement of the case contained the complete text 
of 38 C.F.R. § 3.159(b)(1), which includes the " any 
evidence in the claimant's possession" language.  

Furthermore, the RO provided the veteran notice in a March 
2005 letter, which advised him of all four elements required 
by Pelegrini II.  Although proper notice was provided after 
the initial adjudication of the veteran's claim, he was not 
prejudiced thereby because this was harmless error.  VA has 
provided him every opportunity to submit evidence, argue for 
his claim, respond to VA notices, and in March 2005, the 
veteran specifically advised he had no further evidence to 
provide.  

As to VA's duty to assist, service medical records, as well 
as private treatment medical records are in the file.  A VA 
examination is not required because (as detailed below) no 
new and material evidence has been presented.  The veteran 
has not indicated that there are any outstanding records 
pertaining to his claim.  
Although the veteran requested a Board video hearing in 
November 2003, he withdrew this request in writing in March 
2005.

The claims file indicates that the veteran is receiving 
Social Security Administration (SSA) benefits due to his 
back.  However, as detailed below, nothing in the existing 
documentation indicates that the SSA records contain any new 
and material evidence relevant to reopen the claim.  Thus, 
there is no need to obtain these records.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran will not be prejudiced by the Board's adjudication of 
his claim.


II. Claim to reopen

By a December 1993 rating decision, the RO denied the 
veteran's claim on the basis that the evidence did not 
reflect that a back condition was incurred in or aggravated 
by military service.  The veteran was notified of this rating 
decision in a December 1993 letter, together with his rights 
regarding the appeal of an adverse decision.  He did not 
respond.  Because he did not file a valid notice of 
disagreement within one year of notification of the December 
1993 rating decision, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 20.1103.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen (filed in September 2001) was 
submitted after the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, the 
Board is deciding this appeal under the most recent version 
of the relevant regulation.  

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131.  "Service connection" basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  Finally, 
a veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence the RO considered in its December 1993 rating 
decision included service medical records, which reflected no 
findings of a back condition, except where the veteran 
answered "yes" to an October 1961 medical history 
questionnaire in which the question asked if he had worn a 
brace or back support.  However, there is no other 
documentation in the service medical records regarding this 
question.  The RO also considered the application for VA 
compensation filed in September 1993, in which the veteran 
merely asserted that he injured his back in July 1960 and 
that it recurred while stationed at Fort Polk, Louisiana.  

Evidence obtained in connection with the attempt to reopen 
this claim includes private treatment medical records dated 
July 2001 to November 2001, a June 2001 SSA award letter, a 
September 2001 VA Form 21-526 (claim to reopen),  a November 
2001 statement in support of claim, and a March 2003 notice 
of disagreement.  While the evidence submitted following the 
December 1993 rating decision may be new, it is not material.  
Collectively, the private treatment records reflect that the 
veteran was treated for low back pain.  However, nothing in 
these records relate the veteran's reported back problems 
with his time in service, nor do they reflect that he was 
treated or injured in service due to a back condition, or 
that his military service aggravated an existing back 
condition.  The SSA award letter stated that the veteran 
suffered from degenerative joint disease which rendered him 
disabled as of February 2001, but did not relate this 
condition to his time in service.  The September 2001 claim 
to reopen, November 2001 statement in support of claim and 
March 2003 notice of disagreement are cumulative because they 
collectively restate the veteran's claims of how he injured 
his back while in service.  In particular, the notice of 
disagreement stated that he injured his back at Fort Leonard 
Wood, Missouri, then injured it again while at Fort Polk, 
Louisiana, and was ultimately medically discharged due to his 
back.  As previously indicated, however, the veteran's active 
duty medical records show no back complaints.  

Thus, since the evidence fails to demonstrate that the 
veteran's military service aggravated an existing back 
condition, or that he was treated for or injured his back 
during service, it is not new and material.  Accordingly, the 
Board finds that the evidence received subsequent to December 
1993 is not new, material or provides a reasonable 
possibility of substantiating the claim, and therefore, does 
not serve to reopen the veteran's claim for service 
connection for a back condition.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  




ORDER

New and material evidence not having been submitted , the 
appeal is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


